930 F.2d 776
1991-1 Trade Cases   69,431
STATE OF CALIFORNIA, Plaintiff-Appellee,v.AMERICAN STORES CO.;  Alpha Beta Acquisition Corp.;  LuckyStores, Inc., Defendants-Appellants.
No. 88-6467.
United States Court of Appeals,Ninth Circuit.
April 18, 1991.

Frank Rothman, Skadden, Arps, Slate, Meagher & Flom, Los Angeles, Cal., for defendants-appellants.
H. Chester Horn, Jr., Deputy Atty. Gen., Los Angeles, Cal., for plaintiff-appellee.
On Remand from the United States Supreme Court.
Before WALLACE, Chief Judge, and POOLE and O'SCANNLAIN, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on May 30, 1990, in California v. American Stores Co., --- U.S. ----, 110 S. Ct. 1853, 109 L. Ed. 2d 240, reversed part of the judgment of this court.  Accordingly, we vacate part V of our opinion at 872 F.2d 837, 844-46 (9th Cir.1989), and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court, and parts I through IV and part VI of our opinion.